Citation Nr: 1735036	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  17-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist. 

II. Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Here, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  Service connection has been established for pes planus with bunion, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; chondromalacia patella, right knee, shin splint, rated as 10 percent disabling; and chondromalacia patella, left knee, shin splint, rated as 10 percent disabling.  His combined service-connected disability rating is 70 percent, effective November 25, 2014. 

On a VA examination in November 2015, the examiner opined that the Veteran's bilateral chondromalacia patella and bilateral shin splints impacted his ability to perform some occupational tasks, but noted that due to the Veteran's pain, significant physical labor was not recommended (i.e., construction work), but that there was no restriction to physical work of a moderate nature (i.e., grocery or department store); or sedentary employment.  

On a VA examination in February 2016, the examiner opined that the Veteran's bilateral patellofemoral pain syndrome impacted his ability to perform some occupational tasks, but noted that the Veteran could do light sedentary work.

On a letter dated in June 2017, a private physician, Dr. M.S.B. indicated he had treated the Veteran on multiple occasions for a service-related injury to both knees and opined that it was at least as likely as not that the Veteran's service disability in and of itself precluded him from any substantially gainful employment, to include sedentary work.  Dr. M.S.B. drew this conclusion based on a rationale that due to the Veteran's feet issues his bilateral chondromalacia patellae of the knees was exacerbated, and he now had ankyloses of his knees that was extremely unfavorable in flexion at 45 degrees.

In a letter dated in June 2017, Dr. S.M.L. opined that it was at least as likely as not that the Veteran's service-connected disabilities precluded him from any substantial gainful employment, including sedentary work, noting that this was due to his knee arthritis that was exacerbating his flat foot and bilateral posterior tibial dysfunction, which would require further bracing and continue to be a lifelong issue for him.

After reviewing the record and considering the evidence for and against the claim, the Board finds that the evidence is in relative equipoise as to whether a grant of TDIU is warranted under 38 C.F.R. § 4.16.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the competent evidence, and resolving all doubt in the Veteran's favor, the Board concludes that his service-connected disabilities of the feet and knees precluded all types of employment.  Id.  Accordingly, a TDIU rating is granted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


